Citation Nr: 1116905	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  09-25 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from November 1959 to February 1962.  

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, sent under cover letter from the RO in Detroit.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  The Veteran did not engage in combat with the enemy.

3.  A mild chronic lumbosacral sprain was noted on examination for induction in November 1959.  

4.  The pre-existing sprain was not permanently worsened during service.  

5.  The Veteran sustained a sacroiliac strain in service.  

6.  The Veteran does not have a current sacroiliac strain or residuals thereof.

7.  The Veteran currently has arthritis of the lumbar spine.

8.  Arthritis was not noted in service, and was not manifest within a year of service separation.

9.  The current arthritis of the lumbar spine is not related to service.



CONCLUSION OF LAW

A lumbar spine disability was not incurred in or aggravated by service; arthritis is not presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 337, 1101, 1112, 1113, 1131, 1153, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was recently removed from the language of 38 C.F.R. § 3.159(b)(1).  See 
73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; 
(2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a May 2008 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment and private treatment records, and the Veteran's statements and personal hearing testimony.  The Veteran confirmed in June 2008 that post-service treatment records from his private chiropractor had been destroyed and were no longer available.  

In addition, the Veteran was afforded a VA examination for purposes of obtaining an opinion from the examiner.  The Board finds that this examination was adequate because it was performed by a medical professional based on a review of claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  Moreover, the resulting diagnoses, opinion, and rationale were consistent with the examination findings and the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

Service Connection for a Lumbar Spine Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran contends that he was injured in 1961 when he was pinned between a tank and a personnel carrier, and that this resulted in his current back disability.  In a January 2009 statement received with the notice of disagreement, the Veteran reported that, before he entered the Army, he was fit, and he worked for a beer distributor and had no problem doing his job.  The Veteran also reported that, after an in-service accident in October 1961, when he got pinned between a tank and a personnel carrier aboard an amphibious landing craft, he was not able to function as before.  On the VA Form 9, the Veteran reiterated his statements from the notice of disagreement, and added that he had no preexisting lumbar condition before entering the Army.

The Board notes initially that the Veteran did not have active service during a period of war; moreover, the evidence does not suggest, and the Veteran does not contend, that he engaged in combat with the enemy, or that his claimed lumbar spine disability is related to combat.  As such, the Board finds that the combat presumption is not applicable.  38 U.S.C.A. § 1154(b) (West 2002), 38 C.F.R. 
§ 3.304(d) (2010).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2010). 

In this case, a mild chronic lumbosacral sprain was noted on the report of examination for induction into service in November 1959, with a positive Lasegue's test at 85 degrees.  Accordingly, with respect to the lumbosacral sprain, because the preexisting chronic lumbosacral sprain was noted at service entrance, the low back disability is shown to have preexisted service entrance, and the presumption of soundness at service entrance does not attach.  

If a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that preexisting disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation.  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), citing Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); 38 C.F.R. § 3.306(a).  

The Board further finds that the weight of the evidence demonstrates that the Veteran's pre-existing mild chronic lumbosacral sprain did not permanently worsen during service, so there was no aggravation of preexisting low back disability during service.  Service treatment records reveal that, in October 1961, the Veteran found himself caught between two vehicles on a landing craft and received contusions and pinching of the right flank.  He was hospitalized on ship with no complications.  At the time of the report, he was noted as ambulatory with moderate pain.  Examination revealed tenderness at the right sacro-iliac joint and over the right iliac crest.  X-rays were negative for fracture.  He was ordered to light duty.  

At separation from service, the examination in February 1962 reveals normal clinical findings for the spine.  On the report of medical history, the Veteran reported that he had been injured in Little Creek when he got crushed between two tanks on a landing craft the previous October, and he was still having trouble with his back at that time.  

VA obtained an opinion regarding aggravation in October 2008.  The examiner noted that the Veteran had a pre-existing lumbar spine sprain, as evidenced on entry physical by positive Lasegue's test at 85 degrees.  It was the examiner's opinion that the preexisting condition was neither worsened nor permanently aggravated by military service.  The examiner reasoned that the exit physical indicated that the back was no worse off than when the Veteran came in to service.  The examiner opined that it was likely that the Veteran had some soft tissue injury at the time of the accident in 1961, which has since resolved, causing no permanent sequelae.  

In sum, while the Veteran experienced back symptoms during service, and was experiencing symptoms at the time of separation, evidence of the Veteran being asymptomatic on entry into service, with symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  Here, as found by the October 2008 examiner, the Veteran's in-service symptoms were consistent with the preexisting lumbar spine disorder, and do not represent any material worsening of that disorder.  

The history of treatment following service is consistent with the examiner's finding.  Following service, the record shows no treatment for the low back for more than 10 years.  Records from a hospitalization in April 1973 reveal treatment for acute lumbar sprain.  The Veteran was admitted with a history of bending over with injury to his back.  He reported a past history of prior lumbar strains.  Significantly, he did not report his current account tracing his back problems to the in-service injury, but presented a history of recurrent strains.  Because the Veteran was then seeking medical treatment in April 1973, it seems likely that he would report events carefully and accurately.  Statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  

The Board acknowledges that, in a March 2009 letter, the Veteran's chiropractor stated that the Veteran first came to his office in 1982 for low back pain, and reported that he injured his back when he was "pinched between military vehicles on a landing craft in 1961."  While it is recognized that the Veteran did injure his back in the described manner, this brief statement at least implies some attribution of current symptoms to that injury; however, to the extent of any such attribution, the Board notes that the chiropractor did not acknowledge or discuss the evidence showing a preexisting back disability.  His statement is therefore based on an incomplete and inaccurate history of the low back disability.  Most significant, the chiropractor reported that he no longer had access to his files because he sold the practice in 1983.  In essence, we are presented with a statement made more than 25 years after the chiropractor last treated the Veteran purporting to recall details of his patient's injury without benefit of records, and which on its face is based on an incomplete history.  For these reasons, the Board attaches no credibility or probative value to the chiropractor's statement.  

In a March 2009 VA Form 21-4138, the Veteran's wife reported that, during their life together, the Veteran had a constant weakened back.  This is not probative of aggravation, as the Veteran had a preexisting back disability, which, even if not aggravated by service, continued post-service symptoms would certainly be consistent with her description.  

To summarize the evidence, the Veteran entered service with a mild chronic lumbosacral sprain, which was not permanently worsened during service, as evidenced by the normal clinical findings at separation, and a clinician's opinion that "his back was no worse off than when he came in to military."  The Veteran sustained a sacroiliac strain in service, but is not currently diagnosed with a sacroiliac strain.  Moreover, the August 2008 examiner opined it was likely that the Veteran had some soft tissue injury at the time of the accident in 1961, which has since resolved, causing no permanent sequelae.  

In cases where the evidence does not show that a preexisting injury or disease has undergone an increase in severity during service, there is no presumption that the injury or disease was aggravated by service.  Here, the weight of the evidence shows that there was no aggravation of the preexisting lumbar sprain.  Moreover, while the Veteran sustained a sacroiliac strain in service, it left no residuals.  

The Veteran is currently diagnosed with arthritis, as found by the August 2008 examiner; however, arthritis was not noted in service or within the presumptive period.  As the examiner noted, at discharge from military service, X-rays indicated the presence of no degenerative osteoarthritis of the lumbar spine.  Moreover, the examiner related the onset of arthritis to age and obesity and has specifically found that it is not related to service.  She noted that his BMI of 36.38 places him in the category of being obese, and age and obesity are the two main factors for developing arthritis.  She reasoned that the increase in incidence and prevalence of arthritis with age is related to several biologic changes that occur with aging, including decreased responsiveness of chondrocytes to growth factors that stimulate repair, an increase in ligamentous laxity - making older joints relatively unstable and more susceptible to injury - and a failure of major shock absorbers or protection of the joint with age, such as gradual decrease in strength and slowing of peripheral neurologic responses.

The Board finds the opinion of the August 2008 examiner to be well reasoned and firmly based on an understanding of the Veteran's service history and the post-service history of treatment.  Her reasoning is consistent with the examination findings and the record.  There is no credible medical opinion evidence that conflicts with the August 2008 examiner.  As noted above, the brief statement of the Veteran's chiropractor is not credible and is not based on a full and accurate history of disability that includes the preexistence of disability prior to service.  

While the Veteran apparently believes that his current lumbar spine disability was incurred in service, in his opinion, such assertion does not account for the fact that the condition was clearly noted at service entry, that the diagnosis of sacroiliac strain in 1961 is no longer present, and that the diagnosis of arthritis came so many years after the injury.  The Veteran's assertion also does not account for the role of age and obesity in the development of arthritis, although he nominally acknowledged this finding.  As such, the Board accords the Veteran's opinion less weight than that of the August 2008 examiner.  As there is no current lumbar spine disability that is related to service, and as there was no aggravation of the preexisting lumbosacral sprain, service connection for a low back disability is not in order. 

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a lumbar spine disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102. 


ORDER

Service connection for a lumbar spine disorder is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


